IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40545
                         Summary Calendar



ASEMENDES WILLIAMS,

                                         Plaintiff-Appellant,


versus

WAYNE SCOTT, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
JOSEPH K. PRICE, Warden, Coffield Unit;
BILL LAYTON, Medical Administrator, Coffield Unit,

                                         Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:96-CV-212
                         - - - - - - - - - -
                           December 6, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Asemendes Williams, prisoner #659605, appeals the district

court’s denial of his motion for a preliminary injunction and/or

a temporary restraining order.   The denial of an application for

a temporary restraining order is not appealable.     Matter of Lieb,

915 F.2d 180, 183 (5th Cir. 1990). Williams has not shown a


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40545
                              - 2 -

likelihood of success on the merits and irreparable injury

warranting a preliminary injunction, and the district court did

not abuse its discretion in denying his motion.   Lakedreams v.

Taylor, 932 F.2d 1103, 1106-07 (5th Cir. 1991).   The decision of

the district court is AFFIRMED.

     AFFIRMED.